Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because lines, numbers and letters are not uniformly thick and well-defined, clean, durable and black.  See particularly Fig. 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at paragraphs 0001 & 0030, after “16/102,135” the text - - , now Patent No. 11,028,883 - - should be inserted.

The disclosure is objected to because the detailed description of the invention fails to describe the axial boot cover 44 coupled on a first end to a first shaft and on a second end to a second shaft that accommodates axial movement as recited in claim 1, and axial boot cover 44 having a first end and a second end, the first end secured to an outer surface of the larger diameter portion of the hollow female shaft and the second end secured to an outer surface of the hollow male shaft as recited in claim 13.

Claim Rejections - 35 USC § 112
Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4 & 5 recites the limitation "the move-in stop".  There is insufficient antecedent basis for this limitation in the claims because a move-in stop is previously recited only in the alternative
Each of claims 6 & 7 recites the limitation "the move-out stop".  There is insufficient antecedent basis for this limitation in the claims because a move-out stop is previously recited only in the alternative

Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welschof, US 6,390,928.  Fig. 3 shows half-shaft assembly (11) comprising: 
an axial movement joint (15) having a hollow first shaft (38) and a second shaft (36), wherein rotational input received on the first shaft is communicated to the second shaft, and wherein the second shaft slides axially within the first shaft, the axial movement joint having an axial boot cover (45) coupled on a first end to the first shaft and on a second end to the second shaft that accommodates axial movement of the first shaft relative to the second shaft; 
a first constant velocity (CV) joint (12) coupled to transmit rotational input received at an input to the first shaft, the first CV joint having a first CV boot cover (43); and 
a second CV joint (13) coupled to transmit rotational output received from the second shaft to an output, the second CV joint having a second CV boot cover (44),
wherein the axial movement joint comprises: a plurality of ball bearings (40) retained within a cage (41), wherein the first shaft includes a plurality of slots (39) formed within an inner surface of the first shaft, wherein the plurality of slots are configured to receive one or more of the plurality of ball bearings and wherein the second shaft includes a plurality of slots (37) formed on an outer surface of the second shaft, wherein the plurality of slots are configured to receive one or more of the plurality of ball bearings,
wherein the axial movement joint includes at least one of a move-in stop (42) and a move-out stop.

Claim Rejections - 35 USC § 103
Claims 11 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Welschof.  As noted above, at Fig. 3, Welschof shows a half-shaft assembly (11) comprising every limitation of the claims, but does not expressly disclose the second shaft (36) is hollow.  However, it would have been obvious to one of ordinary skill in the art to make the second shaft (36) hollow because it is well known in the art to make a shaft hollow in order to reduce cost and weight.  (See also item 9b below).

Allowable Subject Matter
Claims 12 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aucktor and Momiyama each show a half-shaft assembly.
Universal Joint and Driveshaft Design Manual discloses at the second to last paragraph on page 315 that it is well known in the art to make a shaft hollow in order to reduce cost and weight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679